Citation Nr: 0625808	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision rendered by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a separate 10 
percent evaluation for tinnitus in each ear was denied.

It is observed that the February 2003 rating decision on 
appeal, as well as the April 2004 statement of the case, 
characterized the issue as whether a clear and unmistakable 
error (CUE) had been made in not assigning a separate 
compensable evaluation for each ear for the veteran's 
tinnitus.  However, the Board finds that the issue of CUE is 
not appropriate in the instant case.  Indeed, the February 
2003 rating decision has not become final.  Moreover, the 
veteran has not himself alleged CUE as to any earlier, final 
rating determination.  Therefore, the issue is properly 
characterized as indicated on the first page of this 
decision.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); 
Smith v. Nicholson, 451 F 3d. 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus, and specifically a 10 percent evaluation for each 
ear.  The RO denied the veteran's request inasmuch as under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

A rating in excess of the current 10 percent rating for 
tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


